DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2019 were considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/053,809, filed on 06/13/2016.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… a control circuit configured to control the first plurality of switches and the second plurality of switches according to the plurality of spinning current phases of the spinning current scheme, wherein the control circuit is configured to control the second plurality of switches to inject the at least one error current into at least one of the plurality of terminals, and wherein the control circuit is configured to receive the plurality of measurement signals, evaluate the plurality of measurement signals for an error corresponding to the at least one error current, and provide a signal indicative of a fault on a condition that the error is not detected.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

In claim 11, the specific limitations of  “… a control circuit configured to control the first plurality of switches to couple the biasing source and the analog-to-digital converter selectively with the plurality of terminals during the plurality of phases of the spinning current scheme, and to control the second plurality of switches to inject the at least one error current into at least one of the plurality of terminals during at least one of the plurality of phases of the spinning current scheme, and wherein the control circuit is configured to receive the plurality of measurement signals, evaluate the plurality of measurement signals for an error corresponding to the at least one error current, and provide a signal indicative of a fault on a condition that the error is not detected.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 12-16 are allowed for depending from allowable claim 11.
In claim 17, the specific limitations of  “… wherein controlling the first plurality of switches comprises controlling at least some of the first plurality of switches to provide a spinning current readout of the plurality of measurement signals in a plurality of phases; controlling a second plurality of switches coupled to at least one current source and each of the second plurality of switches being switchably coupled to a different terminal of the plurality of terminals, wherein the second plurality of switches are controlled to inject the at least one error current into at least one of the plurality of terminals to influence the measurement current;  -31-INF-2014P52198US01 evaluating the plurality of measurement signals for an error corresponding to the at least one error current; and providing a signal indicative of a fault on a condition that the error is not detected.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 18-20 are allowed for depending from allowable claim 17.

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Dasgupta et al teaches a differential amplifier for sensing but does not teach “… a control circuit configured to control the first plurality of switches and the second plurality of switches according to the plurality of spinning current phases of the spinning current scheme, wherein the control circuit is configured to control the second plurality of switches to inject the at least one error current into at least one of the plurality of terminals, and wherein the control circuit is configured to receive the plurality of measurement signals, evaluate the plurality of measurement signals for an error corresponding to the at least one error current, and provide a signal indicative of a fault on a condition that the error is not detected.”
- Jecks et al teaches a diagnostic system but does not teach “… a control circuit configured to control the first plurality of switches and the second plurality of switches according to the plurality of spinning current phases of the spinning current scheme, wherein the control circuit is configured to control the second plurality of switches to inject the at least one error current into at least one of the plurality of terminals, and wherein the control circuit is configured to receive the plurality of measurement signals, evaluate the plurality of measurement signals for an error corresponding to the at least one error current, and provide a signal indicative of a fault on a condition that the error is not detected.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863